                       Case 2:21-mj-00458-VRG Document 1 Filed 03/17/21 Page 1 of 2
AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS, DEL RIO DIVISION

United States of America                                    §
                                                            § CRIMINAL COMPLAINT
vs.                                                         § CASE NUMBER: DR:21-M -00458(1)
                                                            §
(1) Julian Hernandez-Morin                                  §



                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about March 11, 2021 in Dimmit county, in the WESTERN DISTRICT

OF TEXAS defendant(s) did, knowing or in reckless disregard of the fact that an alien has come to, entered,

or remains in the United States in violation of law, transports, or moves or attempts to transport or move

such alien within the United States by means of transportation or otherwise, in furtherance of such violation

of law



in violation of Title             8            United States Code, Section(s)     1324(a)(1)(A)(ii)

.

                I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts: "On March 11, 2019, Julian Hernandez-Morin was encountered by Border Patrol Agents who

were assisting Dimmit County Sheriff's Department on a traffic stop. The Agent questioned the occupants as

to their citizenship and determined the driver, Hernandez-Morin was a permanent resident of the United

States and the five passengers stated they were citizens of Mexico

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                           Signature of Complainant
                                                                           Jester, Michael C
                                                                           Border Patrol Agent

03/17/2021                                                            at   DEL RIO, Texas
File Date                                                                  City and State



VICTOR ROBERTO GARCIA                                                      ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judicial Officer
            Case 2:21-mj-00458-VRG Document 1 Filed 03/17/21 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT

                               WESTERN DISTRICT OF TEXAS
      UNITED STATES OF AMERICA

                      vs.                             Case Number: DR:21-M -00458(1)

          (1) Julian Hernandez-Morin

Continuation of Statement of Facts:

and Honduras and had illegally entered into the United States. Hernandez-Morin provided a statement that he was
flagged down by one of the subjects and asked Hernandez-Morin for a ride to Houston, Texas."




______________________________
Signature of Judicial Officer                                 Signature of Complainant
